DETAILED ACTION
	Claims 1-17 and 20-23 are currently pending in the instant application.  Claims 1, 2, and 20 are rejected.  Claim 1 is objected.  Claims 3 and 14-17 appear allowable over the prior art.  Claims 4-13 and 21-23 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species of compound 109 in the reply filed on 19 February 2021 has been previously acknowledged.  
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been previously extended to the compounds of claims 3, 14, and 17 which appear allowable over the prior art of record, and now further to the compounds

    PNG
    media_image1.png
    277
    369
    media_image1.png
    Greyscale


 which are not allowable.

Response to Amendment and Arguments
Applicant's amendment and arguments filed 20 May 2021 have been fully considered and entered into the instant application.  
Applicant’s amendment has overcome the claim objection, the 35 USC 112 rejection, and has overcome the 35 USC 102 rejection.
In regards to the 35 USC 103 rejection, applicant’s amendment has overcome the previous 35 USC 103 rejection, however, in regards to the following new 35 USC 103 rejection, applicants arguments that the ‘096 Valiante patent fails to suggest that the compounds disclosed therein can be used for the treatment of cancer, let alone for the treatment of malignant mesothelioma and that the instant compounds and the cited compounds do not possess similar properties.  This argument is not persuasive as the Valiante ‘096 patent discloses utility on column 92 and 117.  Additionally, the instant claims are product claims and not method of use claims.  There is no requirement that the prior art must suggest that the claimed product will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 919 F.2d688, 696, 16 USPQ.2d 1897, 1904 (Fed. Cir. 1990) (in banc), cert. denied, 111 S. Ct. 1682 (1991).  An obviousness rejection is proper under Dillon so long as the prior art suggests a reason or provides motivation to make the claimed invention, even where the reason or motivation is based on a different reason from that discovered by applicant.  As the Dillon opinion notes, the applicant then has the burden and opportunity to present relevant evidence to overcome the rejection.  Lastly, as stated by applicant the Valiante patent is directed to compounds which include for the treatment of cancer, see col. 3.  Additionally, column 117 provides that each of examples 2-67 elicit TNF-alpha production in human peripheral blood mononuclear cells.
Claim Objections
Claim 1 is objected to because of the following informalities:  Newly amended claim 1 has the proviso in (i) wherein when R14 is methoxy, then R13 is not hydroxyl or methoxyl.  Later in the claim there is an additional proviso wherein R1 is not 3,4-dimethoxyphenyl or 3-methoxy-4-hydroxyphenyl.  This additional proviso is now unnecessary as there is already a proviso in (i).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1, 2, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,893,096.  
US Patent No. 7,893,096 provides the compound of example 40, column 105:

    PNG
    media_image2.png
    245
    530
    media_image2.png
    Greyscale
 which is provided out of the instant claims by the proviso in (i) which states that when R14 is methoxyl, then R13 is not hydroxyl or methoxyl.  However, R1 as (i) can still have R13 and R14 as alkoxy.  
    PNG
    media_image1.png
    277
    369
    media_image1.png
    Greyscale
which differs from the prior art as being a homolog.  The ‘096 patent provides utility on column 92 and 117.  However, to those skilled in chemical art, one homologue is not such an advance over adjacent member of series as requires invention because chemists knowing properties of one member of series would in general know what to expect in adjacent members.  In re Henze, 85 USPQ 261 (1950).  The instant claimed compounds would have been obvious because one skilled in the art would have been motivated to prepare homologs of the compounds taught in the reference with the expectation of obtaining compounds for the same utility.  Therefore, the instant claimed compounds would have been suggested to one skilled in the art. Lastly, please see MPEP 2144.09, Compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					10 August 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600